Case 9:17-cv-00050-DLC-JCL Document 128-5 Filed 01/07/19 Page 1 of 4




   EXHIBIT E
     Case 9:17-cv-00050-DLC-JCL Document 128-5 Filed 01/07/19 Page 2 of 4

From:               Beth Littrell
To:                 "Jay M. Wolman"; Tennyson Fauver; Marc Randazza
Cc:                 Jim Knoepp; Maggie Ferdinand; Mat Stevenson; Jessica Lewis; john; Jami Welch; John Morrison; David Dinielli
Subject:            Gersh v. Anglin: Plaintiff"s Supplemental Response to Defendant"s 1st Request for Production of Documents
Date:               Friday, December 14, 2018 3:34:00 PM


Counsel:
As noted in our letter dated December 6, 2018 concerning this matter, we anticipated that
documents gathered via a third-party IT service management company responsive to Defendant’s
First Set of Requests for Production of Documents would be available for production by December
14, 2018. We are working diligently to code and identify responsive nonprivileged documents
provided to us via the aforementioned vendor in order to supplement Plaintiff’s production. 
However, due to technical issues and staffing concerns, we will be unable to have these
supplemental electronic discovery documents ready for production today.  We believe an additional
7-10 days should suffice to prepare and deliver these to you, and will produce as soon as they are
ready.
 
Respectfully yours,
 
Beth Littrell
Senior Attorney
Southern Poverty Law Center
Atlanta Office
404-221-5876
 
CONFIDENTIALITY NOTICE:  This email transmission from Southern Poverty Law Center., and any documents, files or
previous email messages attached to it may contain confidential information that is legally privileged.  If you are not
the intended recipient, or a person responsible for delivering it to the intended recipient, you are hereby notified
that any disclosure, copying, distribution or use of any of the information contained in or attached to this
transmission is STRICTLY PROHIBITED.  If you have received this transmission in error, please immediately notify us
by reply email or by telephone at 404-221-4052, and destroy the original transmission and its attachments without
reading or saving it in any manner.
 
 
 
Case 9:17-cv-00050-DLC-JCL Document 128-5 Filed 01/07/19 Page 3 of 4




December 28, 2018

                                    Sent via electronic mail to:
               Jay M. Wolman <jmw@randazza.com>, Marc Randazza <mjr@randazza.com>


Attorneys for Mr. Anglin
Randazza Legal Group, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, NV 89117


         Re:       Plaintiff’s Finalized Production of Documents Responsive to Defendant’s First Request
                   for Production of Documents and Things

Counsel:

As set out in our correspondence to you dated December 6, 2018 and December 14, 2018, Plaintiff now
provides additional documents gathered via a third-party IT service management company to complete
her initial response to Defendant’s First Set of Requests for Production of Documents and Things.
Given the technical problems you relayed regarding accessing the files produced on a password-protected
flash drive on December 6, 2018, documents in this production batch have been uploaded to the internet
and are available here, titled “Batch 4”:




Please let us know if you would like us to also send these to you on a flash drive.

Respectfully yours,

/s Beth Littrell

Senior Attorney, Southern Poverty Law Center
Co-counsel for Plaintiff
       Case 9:17-cv-00050-DLC-JCL Document 128-5 Filed 01/07/19 Page 4 of 4
                                                                        Fighting Hate
                                                                        Teaching Tolerance
                                                                        Seeking Justice

                                                                        Southern Poverty Law Center
                                                                        400 Washington Avenue
                                                                        Montgomery, Alabama 36104
                                                                        334.956-8200
                                                                        www.splcenter.org



December 6, 2018

Attorneys for Mr. Anglin
Randazza Legal Group, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, NV 89117


         Re:    Tanya Gersh v. Andrew Anglin, Civil Action No. 9:17-cv-00050-DLC-JCL
                Plaintiff’s Production of Files Responsive to Defendant’s First Set of Requests for
                Production of Documents


Counsel:

Enclosed please find a thumb drive with files responsive to Defendant’s First Set of Requests for
Production of Documents. 1 Additional documents gathered via a third-party IT service management
company should be available for production by December 14, 2018.

Please take note of the following. Where Plaintiff objected on bases other than a privilege (attorney-
client, spousal, work product, health professional-client, etc.) or the First Amendment, all non-
privileged responsive documents were, or will be, provided within the limitations described in
Plaintiff’s Objections and Responses. Where objections to requests were based on privileges or work
product protection, we will provide a privilege log along with our forthcoming supplemental response
described above.

We are withholding a small number of documents which will be produced pursuant to a protective
order. Pending entry of a protective order, we have redacted the following information from the
produced records: contact information of private individuals who were the recipients of
communications relating to the subject matter of this litigation, Social Security Numbers, and
financial and bank account numbers.

Regards,

/s

David Dinielli
Co-Lead Counsel for Plaintiff



1
    The password for the thumb drive was e-mailed to all counsel for Defendant on December 6, 2018.
